UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* ePlus inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 294268107 1 NAME OF REPORTING PERSONS Bruce M. Bowen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 16,667 shares 6 SHARED VOTING POWER 483,660 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 483,660 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 500,327 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.9% 12 TYPE OF REPORTING PERSON (See Instructions) IN CUSIP NO. 294268107 1 NAME OF REPORTING PERSONS Bowen Holdings LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 160,000 shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 160,000 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 160,000 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.9% 12 TYPE OF REPORTING PERSON (See Instructions) OO Item 1 (a). Name of Issuer: ePlus inc. Item 1 (b). Address of Issuer’s Principal Executive Offices: 13595 Dulles Technology Drive Herndon, Virginia20171-3413 Item 2 (a). Name of Person Filing: Bruce M. Bowen Bowen Holdings LLC Item 2 (b). Address of Principal Business Office or, if none, Residence: 13595 Dulles Technology Drive Herndon, Virginia20171-3413 Item 2 (c). Citizenship: Bruce M. Bowen, United States Bowen Holdings LLC, Virginia Item 2 (d). Title of Class of Securities: Common Stock, par value $0.01 per share Item 2 (e). CUSIP Number: Item 3. If this Statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under Section15 of the Act (15 U.S.C. 78o); (b) ¨ Bank as defined in Section3(a)(6) of the Act (15 U.S.C. 78c); (c) ¨ Insurance company as defined in Section3(a)(19) of the Act (15 U.S.C. 78c); (d) ¨ Investment company registered under Section8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under Section3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ A non-U.S. institution, in accordance with §240.13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d – 1(b)(1)(ii)(J), please specify the type of institution: Not applicable Item 4. Ownership (a) Amount beneficially owned: 500,327 shares (b) Percent of class: 5.9% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 16,667 shares (ii) Shared power to vote or to direct the vote 483,660 shares (iii) Sole power to dispose or to direct the disposition of 0 shares (iv) Shared power to dispose or to direct the disposition of 483,660 shares Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Shares held by Mr. Bowen include 323,660 shares held jointly by Bruce M. and his spouse, Elizabeth D. Bowen.Mr. Bowen beneficially owns 16,667 shares of unvested restricted stock of which he has voting power, but not dispositive power. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 11, 2011 /s/ Bruce M. Bowen Bruce M. Bowen February 11, 2011 BOWEN HOLDINGS LLC By:/s/ Bruce M. Bowen Bruce M. Bowen Manager
